—Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered April 23, 1991, which convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree, and sentenced him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant failed to preserve his claim that the prosecutor elicited testimony of an uncharged crime (CPL 470.05 [2]; People v Russell, 179 AD2d 521, 522), and that the prosecutor’s summation deprived him of a fair trial. We decline to review them in the interest of justice. Were we to review, we would find both claims to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin and Asch, JJ.